Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Status of the Claims
Claims 1 and 7 have been amended; claims 1-15 remain for examination, wherein claim 1 and 7 are independent claims.

Previous Rejections/Objections
Previous rejection of Claims 1-15 under 35 U.S.C. 103 as being unpatentable over Jung et al (US 7,316,753 B2, thereafter US’753 listed in IDS filed on 2/6/2020) in view of Jung et al (NPL: Precipitation of Heusler Phase (Ni2TiAl) form B2-TiNi in Ni-Ti-Al and Ni-Ti-Al-X (X=Hf, Zr) alloys, Metallurgical and Materials Transactions A, Vol.34A, 
The rejection of Claims 1-15 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-6 of copending application No. 15/830,610, updated as US 10,590,517 B2 is still maintained.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-15 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-6 of copending application No. 15/830,610, updated as US 10,590,517 B2.  


Element
From instant Claims 1 and 7 (in at%)
Cl.1 of  US 10,590,517 B2 (iat%)
Within/Overlapping ranges (in at%)
Ni
48-50 (cl.1,7)
50
50
Hf
20-30 (cl.1,7)
20
20
Al
1-5 (cl.1,7)
2-5
2-5
Ti
Balance 
(15-36 from low and high limits calculation according to the essential alloy elements)
25-28
25-28

From instant claims 2 and 9


Ni+Al
52-55
52-55
52-55

From instant claims 3 and 10


Al
2-5
2-5
2-5

From instant claims 4 and 11


Ti
25-30
25-28
25-28

From instant claims 6 and 12


Consisting essentially of
Ti, Ni, Hf, and Al
meet
meet


Regarding the features of solution treatment and ageing treatment in claims 1, 7, and 14-15, they are recognized as process limitations in a product-by-process claim. The product claim is manipulated by the TiNi-based shape memory alloy self. The process limitations do not add patentable weight for the instant claims. MPEP 2113 [R-1]. Furthermore, the copending application No. 15/830,610, updated as US 10,590,517 B2 specify the similar manufacturing process for the instant SMA (Col.2, ln.64 to Col.3, ln.8 of US 10,590,517 B2).
Thus, no patentable distinction was found in the instant claims compared with the Claims 1-6 of the copending application No. 15/830,610, updated as US 10,590,517 B2.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-15 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-6 
Notes: Proper “Terminal disclaimer” will overcome this rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JIE YANG/Primary Examiner, Art Unit 1734